DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 11 August 2020.
Claims 1, 3, 6, 10, 12, 15 and 19 are amended.
Claims 1, 3, 6-10, 12 and 15-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2020 has been entered.
 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017111324898, filed on 15 Nov 2017. 
A translation of the certified copy of the priority document has been filed on 30 April 2020.

Response to Arguments
Applicant's arguments filed 11 August 2020 have been fully considered but they are not persuasive.
Claim Objections
The claims have been amended to address the claim objections presented in the prior Office Action. Accordingly, the corresponding objections to the claims are withdrawn. New claim objections have arisen due to the amendments presented.
Claim Rejections Under 35 U.S.C. §101
Applicant argues that the claims are not directed to mathematical concepts, certain methods of organizing human activity, or mental processes, but does not give reasoning as to why they make this assertion. The claim could be reasonably directed towards the “Mental Processes” or “Mathematical Concepts” grouping of abstract ideas as detailed in both the 
Step 2A Prong 2
The applicant asserts that the incorporation of their invention improves the efficiencies and performance of the processor (See at least p. 12-13 of the remarks). A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by the applicant. However, while not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application.
The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)

Drawing attention to the emphasized section, “…an improvement in the judicial exception itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” In the current case, regardless of whether or not applicant’s invention improves user type determination, improving a method, algorithm, or process of a user type determination absent of any technological modification, would be an improvement to the mental process or mathematical concept of user type determination (e.g. via improvement of efficiency or 
Applicant argues that their case is similar to McRO. This court case is directed to improvements to the functioning of a computer or to a technology or technical field. In McRO, improvements to the then done by hand animation technology whereby each person performed hand drawn animation differently into a consistent implementation by rules on a computer. Applicant’s invention would be performed the same in person as on a computer and thus is mere instructions to perform the abstract idea on a computer. The case of McRO does not apply to the applicant’s claims.
Step 2B
Applicant argues that the claimed approach includes at least one unconventional operation citing the entire second half of the independent claims starting with the importing step. Examiner respectfully disagrees. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application and therefore are additionally not valid for analysis under Step 2B.
Claim Rejections Under 35 U.S.C. §103
Applicant argues that the behavior score of Ferguson is not determined based on the at least one personal attribute characteristic as claimed in amended claim 1 and that the behavior score of Ferguson cannot be interpreted as the predicted vehicle accident occurrence frequency as claimed in amended claim 1. Applicant further argues that Ferguson does not teach the determination of user type of the target user under the preset attribute to be the first user type with higher risk or the second user type with lower risk based on the comparison 
Applicant’s remaining arguments with respect to the independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:
In the newly amended material, “representing higher risk user” should be “representing a higher risk user” or “representing a user with higher risk”.
Appropriate correction is required.

Claim Interpretation
Examiner notes that the phrase “user type of a target user” under its broadest reasonable interpretation can include a risk group or insurance policy category of a user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-10, 12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite in part, “determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute;” It is unclear whether this attribute is one of the personal attribute 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1, 3, 6-10, 12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, apparatus, and non-transitory computer storage medium for determining a vehicle user type. These are a process, machine, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 10 and 19:
Claims 1, 10 and 19:
“determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute;”
“importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident occurrence frequency calculation model to obtain a predicted vehicle accident occurrence frequency of the target user, the vehicle accident occurrence frequency calculation model representing a corresponding relationship between the at least one personal attribute characteristic and a vehicle accident occurrence frequency;”
“determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident occurrence frequency being greater than a preset vehicle accident occurrence frequency threshold;”
“determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident occurrence frequency being not greater than the preset vehicle accident occurrence frequency threshold.”

Dependent claims 3, 5-6, 12 and 14-15 are directed to the following:
Claims 3 and 12:
“importing the acquired at least one personal attribute characteristic into a pre-trained user type determination model to obtain the user type of the target user under the preset attribute, wherein the user type determination model is used to represent a corresponding relationship between the at least one personal attribute characteristic and the user type.”
Claims 6 and 15:
“importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident compensation rate calculation model to obtain a predicted vehicle accident compensation rate of the target user, wherein the vehicle accident compensation rate calculation model is used to represent a corresponding relationship between the at least one personal attribute characteristic and a vehicle accident compensation rate;”
“determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident compensation rate being greater than a preset vehicle accident compensation rate threshold;”
“determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident compensation rate being not greater than the preset vehicle accident compensation rate threshold.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Mathematical Concepts or Mental Processes which include mathematical formulas or equations or concepts performed in the human mind such as judgements. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas
The independent claims include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 1, 10 and 19:
“wherein the at least one personal attribute characteristic comprises at least one of: a natural personal attribute characteristic or a network behavior characteristic,”
“the network behavior characteristic comprises at least one of: an electronic map navigation characteristic, an interests profile characteristic, a common application characteristic, or a network search topic characteristic.”
“…wherein the user type comprises a first user type and a second user type, the first user type representing higher risk user than the second user type among vehicle insurance users.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claims 1, 10 and 19
“acquiring at least one personal attribute characteristic of a target user;”
“outputting the determined user type”
Claim 10
“at least one processor;”
“a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:”
The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic processor and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not 
The acquiring/outputting steps are recited at a high-level of generality (i.e., as generally acquiring and generally outputting) such that they amounts to no more than mere data gathering or data outputting which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claims 7-9 and 16-18 contain the following additional elements:
Claims 7 and 16:
“acquiring an initial user type determination model and a predetermined first sample data set, wherein each piece of sample data in the first samples data set comprises at least one personal attribute characteristic of a user and a user type of the user under the preset attribute.”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the first sample data set as input data, and 
“defining the trained initial user type determination model as the pre-trained user type determination model.”
Claims 8 and 17:
“acquiring an initial vehicle accident occurrence frequency calculation model and a predetermined second sample data set, wherein each piece of sample data in the second sample data set comprises at least one personal attribute characteristic of a user and a historical vehicle accident occurrence frequency of the user;”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the second sample data set as input data, and the historical vehicle accident occurrence frequency of the user in the sample data as corresponding output data to train the initial vehicle accident occurrence frequency calculation model using a machine learning method;”
“defining the trained initial vehicle accident occurrence frequency calculation model as the pre-trained vehicle accident occurrence frequency calculation model.”
Claims 9 and 18:
“acquiring an initial vehicle accident compensation rate calculation model and a predetermined third sample data set, wherein each piece of sample data in the third sample data set comprises at least one personal attribute characteristic of a user and a historical vehicle accident compensation rate of the user;”
“using the at least one personal attribute characteristic of the user in each piece of sample data in the third sample data set as input data, and the historical vehicle accident compensation rate of the user in the sample data as corresponding output data to train the initial vehicle accident compensation rate calculation model using a machine learning method;”
“defining the trained initial vehicle accident compensation rate calculation model as the pre-trained vehicle accident compensation rate calculation model.”
i.e., as simple acquiring and simply defining) such that they amount to no more than mere data gathering and data outputting which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the data to train the models using machine learning) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B of the 101 Analysis:
The processor mentioned above is not described in further detail within the applicant’s specification beyond example software units it may contain. Therefore examiner must interpret these elements as generic computer components.
The memory mentioned above are disclosed in applicant’s specification (See paragraph [0116] of the specification). The component is described as the following: “the computer readable storage medium may be any physical medium containing or storing programs which can be used by a command execution system, apparatus or element or incorporated thereto.” Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add 
(for defining models as specific models) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for acquiring/outputting data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7-8, 10-12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2019/0005586 A1 hereinafter Lei) in view of Ferguson et al. (US 2018/0345981 A1 hereinafter Ferguson) and further in view of Denning et al. (US 2013/0339064 A1 hereinafter Denning).

Claim 1
A method for outputting information, the method comprising: 
acquiring at least one personal attribute characteristic of a target user; (Lei discloses obtaining personal attribute information provided by an insurance company. See at least paragraph [0026].)
determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute; and (Lei discloses their vehicle risk prediction model can output the group of risk population using personal attribute information. See at least paragraph [0026].)
outputting the determined user type. (Lei discloses their vehicle risk prediction model can output the group of risk population. See at least paragraph [0026].)
wherein the at least one personal attribute characteristic comprises a natural personal attribute characteristic and a network behavior characteristic, and (Lei discloses the personal attribute information including at least one kind of natural attribute information. See at least paragraph [0006]. Lei discloses personal attribute information including consumer credit and credit history (i.e. network behavior characteristic). See at least paragraph [0030].)
the network behavior characteristic comprises at least one of: an electronic map navigation characteristic, an interests profile characteristic, a common application characteristic, or a network search topic characteristic; (See the combination with Denning below.)
wherein the user type comprises a first user type and a second user type, the first user type representing higher risk user than the second user type among vehicle insurance users; (Lei does not disclose a number of group risk types that are output by their model. See the combination with Ferguson below)
wherein the determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute comprises:
importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident occurrence frequency calculation model to obtain a predicted vehicle accident occurrence frequency of the target user, the vehicle accident occurrence frequency calculation model representing a corresponding relationship between the at least one personal attribute characteristic and a vehicle accident occurrence frequency; (Lei discloses using personal attribute information with a trained model to output the probability of claim (i.e. synonymous with vehicle accident occurrence frequency). See at least paragraph [0026].)
determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident occurrence frequency being greater than a preset vehicle accident occurrence frequency threshold; and (Lei does not disclose using vehicle accident occurrence frequency as thresholds to determine user type. See the combination below.)
determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident occurrence frequency being not greater than the preset vehicle accident occurrence frequency threshold. (Lei does not disclose using vehicle accident occurrence frequency as thresholds to determine user type. See the combination with Ferguson below.)

Although Lei does disclose that their model may output the group of risk population, they do not explicitly disclose a number of groups to categorize risk population. Ferguson teaches categorizing the driver into one of multiple classes or categories of insurance policies (which examiner notes can be a user type). See at least paragraph [0056].
It would be obvious to combine the use of categorizing the driver into multiple groups because Ferguson teaches that this 
Also, using the categorization method from Ferguson with the model outputs of Lei is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Lei does disclose determine the probability of claim (synonymous with vehicle accident occurrence frequency) of a user, they do not explicitly disclose using that as thresholds to determine user types of a user. Ferguson teaches categorizing the driver based on the likelihood of being involved in an accident using thresholds to determine first and second classes or categories of insurance policies.
It would be obvious to combine the use of categorizing the driver based on the likelihood of being involved in an accident by use of thresholds as taught by Ferguson to categorize drivers with the probability of claim output disclosed by Lei because Ferguson teaches that their invention provides effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with driving assessment systems. See at least paragraph [0006].

Although Lei does disclose network behavior characteristics they might not explicitly disclose the claimed specific network behavior characteristics. Denning teaches identifying affinities between groups of to be insured based on identified commonalities of the groups including interests, and search queries (i.e. common application characteristics, interests profile characteristics and network search topic characteristics). See at least paragraphs [0050]-[0055].
It would be obvious to use these identified affinities as a network behavior characteristic because Denning additionally teaches the motivation that these affinities allow the creation of highly targeted groups of individuals who share a common interest or profile and who can receive insurance related offers or information based on those common interests or profiles. See at least paragraph [0055].

Claim 3
The method according to claim 1, wherein the determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute comprises: 
importing the acquired at least one personal attribute characteristic into a pre-trained user type determination model to obtain the user type of the target user under the preset attribute, wherein the user type determination model representing a corresponding relationship between the at least one personal attribute characteristic and the user type. (Lei discloses their trained vehicle risk prediction model can output the group of risk population using personal attribute information. See at least paragraph [0026].)



Claim 7
The method according to claim 3, wherein the user type determination model is trained and obtained by: 
acquiring an initial user type determination model and a predetermined first sample data set, wherein each piece of sample data in the first sample data set comprises at least one personal attribute characteristic of each of a plurality of users and the user type or the each of the plurality of users under the preset attribute; (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training model. See at least paragraphs [0026] and [0033]. Examiner notes that model training necessarily requires acquiring/using an initial model to be trained. Lei discloses their trained vehicle risk prediction model can output the group of risk population using personal attribute information. See at least paragraph [0026].)
using the at least one personal attribute characteristic of the each of the plurality of users in each piece of sample data in the first sample data set as input data, and the user type of the each of the plurality of users under the preset attribute in the sample data as corresponding output data to train the initial user type determination model using a machine learning method; and (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training model. See at least paragraphs [0026] and [0033]. Lei discloses their trained vehicle risk prediction model can output the group of risk population using personal attribute information. See at least paragraph [0026]. Lei discloses using gradient boosting decision trees (GBDT) to train (which examiner 
defining the trained initial user type determination model as the pre-trained user type determination model. (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training model. See at least paragraphs [0026] and [0033]. Lei discloses their trained vehicle risk prediction model can output the group of risk population using personal attribute information. See at least paragraph [0026].)

Claim 8
The method according to claim 1, wherein the vehicle accident occurrence frequency calculation model is trained and obtained by: 
acquiring an initial vehicle accident occurrence frequency calculation model and a predetermined second sample data set, wherein each piece of sample data in the second sample data set comprises at least one personal attribute characteristic of each of a plurality of users and a historical vehicle accident occurrence frequency of the each of the plurality of users; (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training 
using the at least one personal attribute characteristic of the each of the plurality of users in each piece of sample data in the second sample data set as input data, and the historical vehicle accident occurrence frequency of the each of the plurality of users in the sample data as corresponding output data to train the initial vehicle accident occurrence frequency calculation model using a machine learning method; and (Lei discloses collecting sample variable used for model training. See at least paragraph [0026]. Lei discloses using personal attribute information with a trained model to output the probability of claim (i.e. synonymous with vehicle accident occurrence frequency). See at least paragraph [0026]. Lei discloses using gradient boosting decision trees (GBDT) to train (which examiner notes is a type of machine learning). See at least paragraph [0062].)
defining the trained initial vehicle accident occurrence frequency calculation model as the pre-trained vehicle accident occurrence frequency calculation model. (Lei discloses 

Claim 10
An apparatus for outputting information, the apparatus comprising: 
at least one processor; and (Lei discloses a processor. See at least paragraph [0008].)
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (Lei discloses a memory configured to store executable instructions. See at least paragraph [0008].)
	The remainder of claim 10 is substantially similar to claim 1 and is therefore rejected using similar reasoning. 

Claim 11
Claim 11 is substantially similar to claim 2 and is therefore rejected using similar reasoning.
	
Claim 12
Claim 12 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to claim 7 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to claim 8 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to claim 1 and is therefore rejected using similar reasoning.


Claims 6, 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2019/0005586 A1 hereinafter Lei) in view of Ferguson et al. (US 2018/0345981 A1), further in view of Denning et al. (US 2013/0339064 A1 hereinafter Denning), and further in view of Khoury (US 2017/0255966 A1 hereinafter Khoury).

Claim 6
The method according to claim 1, wherein the determining, based on the acquired at least one personal attribute characteristic, a user type of the target user under a preset attribute further comprises: 
importing the acquired at least one personal attribute characteristic into a pre-trained vehicle accident compensation rate calculation model to obtain a predicted vehicle accident compensation rate of the target user, wherein the vehicle accident compensation rate calculation model representing a corresponding relationship between the at least one personal attribute characteristic and a vehicle accident compensation rate; (Lei discloses their model outputting loss ratio (which examiner notes is a rate of vehicle accident compensation) based on the personal attribute information. See at least paragraph [0061]. Lei discloses their models can be trained. See at least paragraph [0056].) 
determining the user type of the target user under the preset attribute to be the first user type, in response to determining the predicted vehicle accident compensation rate being greater than a preset vehicle accident compensation rate threshold; and (Lei does not disclose using vehicle accident 
determining the user type of the target user under the preset attribute to be the second user type, in response to determining the predicted vehicle accident compensation rate being not greater than the preset vehicle accident compensation rate threshold. (Lei does not disclose using vehicle accident compensation rate as thresholds to determine user type. See the combination below.)

	Although Lei does disclose models that output a loss ratio, they do not explicitly disclose determining a user type of the target in response to the vehicle accident compensation rate being greater or not greater than a preset threshold. Khoury teaches classifying drivers into one or more groups or risk pools based on loss ratio prediction. See at least paragraph [0042].
It would be obvious to combine classifying drivers based on loss ratios as taught by Khoury with the loss ratio model output disclosed by Lei because Khoury teaches that classifying the driver into one or more groups predicts an insurance risk according to information not made available to third parties by the providers of self-driven systems and self-driven vehicles. See at least paragraph [0014].

Although the combination of Lei/Khoury does disclose classifying drivers based on loss ratio, they do not explicitly disclose using thresholds for loss ratio when classifying. Ferguson teaches the use of thresholds for at least a first and second group when categorizing drivers. See at least paragraph [0079].
It would be obvious to combine the use of thresholds to categorize drivers as taught by Ferguson with the combined system of Lei/Khoury to classify drivers based on loss ratio using thresholds because Ferguson teaches that their invention provides effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with driving assessment systems. See at least paragraph [0006].
Also, using the thresholding method taught by Ferguson with the model outputs of Lei/Khoury is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
Claim 9
The method according to claim 6, wherein the vehicle accident compensation rate calculation model is trained and obtained by: 
acquiring an initial vehicle accident compensation rate calculation model and a predetermined third sample data set, wherein each piece of sample data in the third sample data set comprises the at least one personal attribute characteristic of each of a plurality of users and a historical vehicle accident compensation rate of the each of the plurality of users; (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training model. See at least paragraphs [0026] and [0033]. Examiner notes that model training necessarily requires acquiring/using an initial model to be trained. Lei discloses their model outputting loss ratio (which examiner notes is a rate of vehicle accident compensation) based on the personal attribute information. See at least paragraph [0061].)
using the at least one personal attribute characteristic of the each of the plurality of users in each piece of sample data in the third sample data set as input data, and the historical vehicle accident compensation rate of the each of the plurality of users in the sample data as corresponding output data to train the initial vehicle accident compensation rate calculation model using a machine learning method; and (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training model. See at least paragraphs [0026] and [0033]. Lei discloses their model outputting loss ratio (which examiner notes is a rate of vehicle accident compensation) based on the personal attribute information. See at least paragraph [0061]. Lei discloses using gradient boosting decision trees (GBDT) to train (which examiner notes is a type of machine learning). See at least paragraph [0062].)
defining the trained initial vehicle accident compensation rate calculation model as the pre-trained vehicle accident compensation rate calculation model (Lei discloses collecting sample variables used for model training and to construct the risk prediction algorithm or training model. See at least paragraphs [0026] and [0033]. Lei discloses their model outputting loss ratio (which examiner notes is a rate of vehicle accident compensation) based on the personal attribute information. See at least paragraph [0061].)

Claim 15
Claim 15 is substantially similar to claim 6 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 9 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alemayehu et al. (US 2007/0226014 A1) discloses underwriting a user based on an address characteristic of a target user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H./Examiner, Art Unit 3691 
                                                                                                                                                                                                       /HANI M KAZIMI/Primary Examiner, Art Unit 3691